 
Exhibit 10.19
 
Amendment of Solicitation/Modification of Contract dated as of September 23,
2009 by and between the National Institutes of Health and SeraCare Life
Sciences, Inc.
 
(FORM) [b77498b7749802.gif]





--------------------------------------------------------------------------------



 



 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
CONTINUATION PAGE

      Contract No. N01-HB-87144
Modification No. 25   Page 2 of 2 Pages


 
1. ARTICLE B.2. ESTIMATED COST AND FIXED FEE, is revised to read as follows:
 

  a.  The estimated cost of this contract is increased by $3,013,594 from
$14,921,589 to $17,935,183.

 

  b.  The fixed fee for this contract is increased by $195,884 from $867,979 to
$1,063,863. The fixed fee shall be paid in installments based on the percentage
of completion of work, as determined by the Contracting Officer, and subject to
the witholding provisions of the clauses ALLOWABLE COST AND PAYMENT and FIXED
FEE referenced in the General Clause Listing in Part II, ARTICLE 1.1. of this
contract. Payment of fixed fee shall not be made in less than monthly
increments.

 

  c.  The Government’s obligation, represented by the sum of the estimated cost
plus fixed fee is increased by $3,209,478 from $15,789,568 to $18,999,046.

 

  d.  Total funds currently available for payment and allotted to this contract
are increased by $2,191,000 from $15,789,568 to $17,980,568 of which $16,978,866
represents the estimated costs, and of which $1,001,702 represents the fixed
fee. For further provisions on funding, see the LIMITATION OF FUNDS clause
referenced in Part II, ARTICLE 1.2. Authorized Substitutions of Clauses.

 

  e.  It is estimated that the amount currently allotted will cover performance
of the contract through October 31,2010.

 

  f.  The Contracting Officer may allot additional funds to the contract without
the concurrence of the Contractor.

 

  g.  Future increments to be allotted to this contract are estimated as
follows:

 

     
Performance Period
 
Amount
 
11/01/2010-04/30/2011
  $1,018,478


 
2. SECTION J. LIST OF ATTACHMENTS – Attachment 3., Financial Report of
Individual Project/Contract, NIH2706, Page 1 is deleted in its entirety and the
attached Page 1 is substituted thereof.





--------------------------------------------------------------------------------



 



                                                                               
            National Institutes of Health
                                        Financial Report of Individual
                                        Project/Contract
            Project Task:
                          Complete this form in accordance with
            Maintenance of NHLBI Biological
      Contract No:
              0990-0134
  accompanying Instructions             Specimen Repository       N01-HB-87144  
    Date of Report:
      0990-0131
                                        Contractor Name and Address:
                                        SeraCare Life Sciences, Inc.
                                        DBA SeraCare BioServices
                                        217 Perry Parkway
                                        Gaithersburg, Maryland 20877
                Reporting Period:                                              
                  Cumulative
                                                        Percentage of
              Incurred
                                                  Expenditure Category
    Effort/Hours
              Cost at
      Incurred
      Cumulative
       Estimated
      Estimated
      Funded
                                End of
      Cost-Current
      Cost to Date
      Cost to
      Cost at
      Contract
                                Prior
      Period       (D + E)       Complete       Completion
      Amount
      Variance
        Funded       Actual       Period                               (F + G)  
    Through
      (Over or
                                                                October 31,
      Under)
                                                                2010       (I-H)
  A     B       C       D       E       F       G       H       I       J  
Principal Investigator
                                                                               
                                                                               
                     
Laboratory Staff
                                                                               
                                                                               
                     
Data Entry
                                                                               
                                                                               
                     
Total Direct Labor
                                                                               
                                    $ 4,453,149                                
                                                                             
Materials & Supplies
                                                                          $
1,339,723                                                                      
                                 
Other Direct Costs
                                                                          $
721,919                                                                        
                               
Travel
                                                                          $
13,059                                                                          
                             
Freezers/Freezer Equipment
                                                                          $
1,290,050                                                                      
                                 
Information Management Systems Subcontract
                                                                          $
808,592                                                                        
                               
Subcontract-2
                                                                          $
1,000                                                                          
                             
Contract Generated Revenue
                                                                          $
(14,000 )                                                                      
                               
Subtotal
                                                                          $
8,613,493                                                                      
                                 
Overhead@
                                                                          $
6,890,413                                                                      
                                 
G&A@
                                                                          $
1,474,960                                                                      
                                 
Total Costs Excluding Fixed Fee
                                                                           
16,978,866                                                                      
                                 
Fixed Fee
                                                                          $
1,001,702                                                                      
                                 
Total Cost Plus Fixed Fae
                                                                          $
17,980,568                                                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             



